Exhibit 10.2
AMENDMENT NO. 2 TO PURCHASE AGREEMENT
 
This Amendment No. 2 to the Purchase Agreement dated as of March 8, 2019 (this
“Amendment”), by and among OpenALPR Technology, Inc., a Florida corporation
(“Seller”), Novume Solutions, Inc., a Delaware corporation (“Buyer”), and
Matthew Hill (“Founder”).
 
RECITALS
 
A.           Seller, Buyer and Founder are parties to that certain Asset
Purchase Agreement dated as of November 14, 2018, as amended by Amendment No. 1
to Purchase Agreement dated February 15, 2019 (as amended, the “Purchase
Agreement”). All capitalized terms used but not defined herein shall have the
meanings set forth in the Purchase Agreement.
 
B.           The parties hereto desire to amend the Purchase Agreement pursuant
to Section 13.2 thereof as set forth in this Amendment.
 
NOW, THEREFORE, in consideration of the premises, and of the mutual promises and
covenants herein contained, the sufficiency of which are hereby acknowledged,
and wishing to be legally bound hereby, the parties hereto hereby agree as
follows:
 
Amendments
 
1. Definition of Current Assets. Schedule A of the Purchase Agreement is hereby
amended by deleting the definition of Current Assets.
 
2. Definition of Current Liabilities. Schedule A of the Purchase Agreement is
hereby amended by deleting the definition of Current Liabilities.
 
3. Definition of Estimated Purchase Price. Schedule A of the Purchase Agreement
is hereby amended by inserting the following definition:
 
““Estimated Purchase Price” means (a) the Base Purchase Price, minus (b) the
Estimated Prepaid Maintenance Contract Adjustment Amount.”
 
4. Definition of Final Purchase Price. Schedule A of the Purchase Agreement is
hereby amended by inserting the following definition:
 
““Final Purchase Price” means (a) the Base Purchase Price, minus (b) the Prepaid
Maintenance Contract Adjustment Amount.”
 
5. Definition of Net Working Capital. Schedule A of the Purchase Agreement is
hereby amended by deleting the definition of Net Working Capital.
 
6. Definition of Net Working Capital Adjustment Amount. Schedule A of the
Purchase Agreement is hereby amended by deleting the definition of New Working
Capital Adjustment Amount.
 
7. Definition of Prepaid Maintenance Contract. Schedule A of the Purchase
Agreement is hereby amended by inserting the following definition.
 
“”Prepaid Maintenance Contract” means a maintenance contract which extends over
a period of time covering both a period prior to the Closing Date and a period
following the Closing and for which a prepayment was received by Seller prior to
the Closing Date.”
 
8. Definition of Prepaid Maintenance Contract Adjustment Amount. Schedule A of
the Purchase Agreement is hereby amended by inserting the following definition.
 
 
1

 
 
 
“”Prepaid Maintenance Contract Adjustment Amount” means (i) for each Prepaid
Maintenance Contract, the amount determined by multiplying the amount prepaid by
a fraction, the numerator of which is the number of days from the Closing Date
to the end of the Prepayment Period and the denominator of which is the number
of days in the Prepayment Period and (ii) adding together the sum of all amounts
determined in accordance with the foregoing clause (i).”
 
9. Definition of Prepayment Period. Schedule A of the Purchase Agreement is
hereby amended by inserting the following definition.
 
“”Prepayment Period” means the actual number of days of maintenance covered by a
specific payment made under a Prepaid Maintenance Contract.”
 
10. Section 2.3. The first paragraph of Section 2.3 of the Purchase Agreement is
hereby amended by deleting such section in its entirety and replacing it with
the following new Section 2.3:
 
“2.3            
Excluded Assets. Notwithstanding anything to the contrary in this Agreement, the
Transferred Assets shall not include any of the following (collectively, the
“Excluded Assets”):”
 
11. Section 2.7. Section 2.7 of the Purchase Agreement is hereby amended by
deleting such section in its entirety and replacing it with the following new
Section 2.7:
 
“2.7            
Purchase Price.
 
(a)           Purchase Price. Subject to the terms and conditions of this
Agreement, in full consideration for Seller’s sale, transfer, conveyance,
assignment and delivery of the Transferred Assets to Buyer, and Seller’s
execution and delivery of, and its performance of its obligations contained in,
this Agreement and the Other Agreements, at the Closing, Buyer shall (1) pay to
Seller in accordance with Section 2.7(c) the Estimated Purchase Price, subject
to adjustment after the Closing pursuant to Section 2.7(d), issue to Seller the
Promissory Note, issue to Seller 600,000 shares of Common Stock of Buyer (the
“Subject Shares”) (collectively, the “Purchase Price”) and (2) assume the
Assumed Liabilities as provided in Section 2.4.
 
(b)           Preliminary Closing Statement. At least five (5) Business Days
prior to the Closing Date, Seller shall prepare and deliver to Buyer a list of
Prepaid Maintenance Contracts, together with Seller’s good faith calculation and
estimate or computation (including all calculations in reasonable detail) of:
 
(i) the Prepaid Maintenance Contract Adjustment Amount (the “Estimated Prepaid
Maintenance Contract Adjustment Amount”), and
 
(ii) the Estimated Purchase Price.
 
Buyer shall be entitled to comment on and request reasonable changes to the
Prepaid Maintenance Contract Adjustment Amount, and Seller shall provide Buyer
and its representatives access to information that Buyer reasonably requests
relating to the Prepaid Maintenance Contract Adjustment Amount and the
preparation thereof. Seller shall consider in good faith any changes Buyer
proposes to the Estimated Prepaid Maintenance Contract Adjustment Amount and
revise such amount if, based on its good faith assessment, such changes are
warranted. Buyer may accept the Estimated Prepaid Maintenance Contract
Adjustment Amount without waiving its rights to challenge such position pursuant
to Section 2.7(d).
 
 
2

 
 
 
(c)           Closing Payments; Issuance of Promissory Note; Issuance of Stock.
At the Closing, Buyer shall (i) pay to Seller, by wire transfer of immediately
available funds, to an account designated in writing by Seller by written notice
to Buyer not less than five (5) Business Days prior to the Closing Date, an
amount equal to the Estimated Purchase Price, (ii) issue to Seller the Subject
Shares, and (iii) issue to Seller the Promissory Note.
 
(d)            
Determination of Final Purchase Price.
 
(i)           Within one hundred twenty (120) days after the Closing Date, Buyer
shall prepare and deliver to Seller a statement (the “Closing Statement”)
setting forth Buyer’s good faith calculation of: (A) the Prepaid Maintenance
Contract Adjustment Amount, and (B) the Final Purchase Price..
 
(ii)           During the thirty (30) days immediately following Seller’s
receipt of the Closing Statement (the “Closing Statement Review Period”), Buyer
shall provide Seller and its representatives access to information that Seller
reasonably requests that Buyer used to determine the Estimated Prepaid
Maintenance Contract Adjustment Amount.
 
(iii) If Seller disagrees with any of the items included in the Closing
Statement, then Seller may, on or prior to the last day of the Closing Statement
Review Period, deliver a written notice of such disagreement to Buyer (a “Notice
of Disagreement”). To be in proper form, each disagreement contained in a Notice
of Disagreement must specify in reasonable detail the nature and amount of such
disagreement, as well as a reasonable basis therefor and relevant supporting
documentation and calculations (each disagreement meeting the requirements of
this Section 2.7(d)(iii) and included in a timely Notice of Disagreement, a
“Disputed Item”). If Seller does not deliver a timely Notice of Disagreement
meeting the requirements of this Section 2.7(d)(iii), then the Closing Statement
delivered by Buyer pursuant to Section 2.7(d)(i) above shall be final and
binding on the parties and deemed to set forth the Final Purchase Price. If
Seller delivers a timely Notice of Disagreement meeting the requirements of this
Section 2.7(d)(iii), then (A) during the thirty (30) day period following
delivery of such Notice of Disagreement (the “Resolution Period”), Buyer and
Seller shall seek in good faith to resolve the Disputed Item(s); and (B) all
items included in the Closing Statement with which Seller does not in the Notice
of Disagreement disagree shall be final and binding on the parties and shall be
utilized in the computation of the Final Purchase Price. During the Resolution
Period, Seller shall provide Buyer and its representatives with access to
information that Buyer reasonably requests relating to the Notice of
Disagreement and Seller’s preparation thereof.
 
(iv) If, at the end of the Resolution Period, Buyer and Seller have not resolved
each Disputed Item, then Buyer and Seller shall have the right to submit the
unresolved Disputed Items to an independent auditor for review and resolution.
Such independent auditor shall, and Buyer and Seller shall cause such
independent auditor to, (A) act as an expert and not an arbitrator, (B) make a
final determination based solely on the applicable provisions of this Agreement
(and not by independent review), (C) base its decision on a single presentation
submitted in writing by each of Buyer and Seller and on one written response to
each such presentation (unless such independent auditor requests an additional
response from either Buyer or Seller), and not on independent investigation, (D)
with respect to each unresolved Disputed Item, render a determination that must
be within the ranges of values claimed by each of Buyer and Seller, and (E)
render a final determination as to each Disputed Item within forty-five (45)
days following the end of the Resolution Period (the “Auditor Review Period”).
During the Auditor Review Period, each of Buyer and Seller shall provide such
independent auditor with reasonable access to information relating to any
Disputed Item. The fees and expenses of such independent auditor shall be borne
by Seller, on the one hand, and Buyer, on the other hand, in the same proportion
that the aggregate amount of the items unsuccessfully disputed by each (as
finally determined by such independent auditor) bears to the aggregate amount of
the Disputed Items submitted to such independent auditor for review and
resolution.
 
(v) The final determination as to each Disputed Item as determined by such
independent auditor shall be final and binding on the parties hereto, absent a
showing of fraud or willful misconduct, and shall be utilized in the computation
of the Final Purchase Price.
 
(e)            
Adjustment to Estimated Purchase Price.
 
(i)           If the Final Purchase Price is greater than the Estimated Purchase
Price, then Buyer shall pay to Seller an amount equal to such excess within five
(5) Business Days of the final determination of such amount, by wire transfer of
immediately available funds to an account designated in writing by Seller.
 
 
3

 
 
 
(ii)           If the Final Purchase Price is less than the Estimated Purchase
Price, then Seller shall pay to Buyer an amount equal to such shortfall within
five (5) Business Days of the determination of the Final Purchase Price.
 
(iii)           For the avoidance of doubt, any payment made under this
Section 2.7(e) shall constitute an adjustment to the Purchase Price.”
 
12. Miscellaneous. Except as expressly amended by this Amendment, the Purchase
Agreement remains in full force and effect, the terms thereof are incorporated
herein by reference, and nothing in this Amendment shall otherwise affect any
other provision of the Purchase Agreement or the rights and obligations of the
parties thereto.
 
[Signature Page Immediately Follows]
 
4

 
IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have duly executed this Amendment on the date first above written.
 
 
NOVUME SOLUTIONS, INC.
 
 
 
By: /s/Robert Berman 
                                                                 
     Name: Robert Berman
                                                                 
     Title: Chief Executive Officer
 
 
OPENALPR TECHNOLOGY, INC.
 
 
 
By: /s/ Matthew Hill 
                                                                 
     Name: Matthew Hill
                                                                 
     Title: Chief Executive Officer
 
 
/s/Mathew
Hill                                                                            
                                                                 
MATTHEW HILL
 
 
5
